The following portion of the original opinion is eliminated:
"The finding that the material was furnished to the county and used in good faith in a legitimate improvement by the county board *Page 618 
and was of benefit to the county makes a prima facie case for recovery to the extent of the benefit received. There being nothing in the evidence to overcome the case so made, the conclusion of law is sustained thereby."
And the following is substituted therefor:
"The finding that the county commissioner and the plaintiff acted in good faith in the matter without fraud or collusion or purpose intentionally to evade or violate the law and that the county received the benefit therefrom makes out a prima facie case for recovery of the amount of actual benefits received. Good faith seems to us to be an important element in this kind of cases. If an officer or agent of a corporation or municipality knows that he has no authority to contract or act, then he is not acting in good faith in making the contract or doing the act. We cannot say that the case so made was conclusively overcome by other findings, and the conclusion of law is sustained by the findings.
"Just how the county board conducted its road repair operations is not clearly shown. St. Louis county covers a large area. It probably would not be practical for the entire board to go into every part of the county to inspect roads and decide upon each small repair or betterment to be made. The commissioner of the district affected is near at hand. It is the duty of the county to keep its roads in repair and in condition for public use. An improvement made in good faith by direction of a member of the board, resulting in benefit to the county, to the extent of such benefit, should be paid for. The county does not suffer any loss."
The result is not changed.
Order affirmed.